Title: To James Madison from Robert Wilkinson, 15 January 1806 (Abstract)
From: Wilkinson, Robert
To: Madison, James


                    § From Robert Wilkinson, 15 January 1806, Smyrna. “You have no doubt been informed Sir, that William Stewart Esqre. Consul of The United States at this City, departed in the Month of November 1803, for Philadelphia, and that he had appointed me to act as Pro Consul in his absence.
                    “Conformable to the Instructions left with me by said Gentleman, I have the honor to inclose Copys of the Manifests of six American Vessels, that have arrived here, and departed, from December 1804, to November 1805—no others have arrived here since Mr: Stewarts departure.
                    “A Consul of The United States at this City, cannot act with that necessary vigour, towards the protection and assistance of American Citizens and Vessels, as Consuls of other Nations are authorized to do towards Their Subjects; because The United States have no Treaty with The Ottoman Porte, so that The American Citizens that come here (or to any part of Turkey) with their Vessels and Cargoes, are compelled to take the immediate protection of some European Consul; and do not consider themselves depending on the Consul of The United States, to whom they only apply to swear to the Certifficates of their Cargoes.
                    “Thus far They have been protected by the British Consul, on the same footing as British Subjects and Vessels, which he has been authorized by the British Levant Company in London to grant; and he has certainly shewed the same attention towards the Interest of the Citizens of The United States, as towards that of The Subjects of Great Britain.
                    “I have recieved the honor of Sundry Circulars from The United States, but in order to enable me to effectuate the Instructions they contain, it is necessary to recieve a publick Order from You Sir, to all Citizens of The United States that come this way, to acknowledge my authority.
                    
                    “Should The United States have in contemplation to make a Treaty with The Ottoman Porte, it might be very easily effectuated, thro’ the means of a European Minister at Constantinople, and I could at Your desire Sir point out to You, the one that might be preferred, and who from his long residence at Constantinople, has great personal influence with The Ottoman Ministry; the employing a Minister of a great Nation, the Expences would be very considerable; whereas the Business might be compleated for the Value of about twenty eight, to thirty thousand Spanish Dollars. The annual Expences attending the Salarys of a Chargé d’Affaires, Interpreters, Guards &ca. would be about ten to twelve thousand Spanish Dollars.
                    “From a long experience of thirty four Years in this Country, I can assure You Sir, that a very advantageous Trade can be carried on between this Empire and America, provided it is properly attended to; and I have furnished many Houses of Trade in The United States with plans thereof.”
                